MEMORANDUM OF DECISION.
Defendant Harry D. Tisdale, Jr. appeals from a judgment of the Superior Court (Kennebec County) affirming an order entered by the District Court (Augusta) denying defendant’s motion for change of custody of the parties’ minor child. This Court’s review of the District Court order is limited to determining whether the court abused its discretion. Ziehm v. Ziehm, 433 A.2d 725, 730 (Me.1981). The record in this case rationally supports the court’s conclusion that the evidence “does not justify disrupting the child’s present living arrangements and that a change of custody is not warranted.”
The entry shall be:
Judgment affirmed.
All concurring.